PER CURIAM.
The plaintiff, a newsdealer, furnished to one Mrs. Samuels, an inmate of the Home for Aged Hebrews, newspapers and also small sums, amounting in all to the sum of $8.30. He seeks in this action to recover that amount from this defendant upon a claim that the defendant authorized such delivery and expenditure. The case is barren of evidence tending to show such authorization. The plaintiff seems to base his claim, mainly, upon the fact that at one time the defendant paid a bill for papers that had been delivered to Mrs. Samuels; but he testified that nothing was said about furnishing her with more papers after this bill was paid. The defendant was also shown to be, at one time, the attorney for Mrs. Samuels; but this is far from showing liability on his part to pay her debts. Judgment reversed, and new trial ordered, with costs to appellant to abide the event.